DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 
Response to Amendment
Claims 1-3, 10, 14-15, 17, 21-23 and 28 have been amended. Claims 1-30 are pending.

Response to Arguments
Summary of the applicant’s remarks, on pages 11-12: 
The new feature, in the second clause of claim 1 is not disclosed. 
Li teaches a method performed by a first communication apparatus for transmitting data to a second communication apparatus in a communication channel shared with a communication link including a third communication apparatus. Abstract. describes the first 
Li does not teach or suggest “receiving, by the first wireless device, the interference avoidance request from a third wireless device on the indicated resources based at least in part on the wireless transmission interfering with communications between the third wireless device and a fourth wireless device,” as recited in amended independent claim 1, second clause. does not discuss a fourth wireless device, or communications between the third wireless device and a fourth wireless device. first and second communication apparatuses. does not teach or suggest “the wireless transmission interfering with communications between the third wireless device and a fourth wireless device” as recited in amended independent claim 1, the new feature.
Response: 
The new feature appears to have support in the specification, as filed, as follows:
fourth wireless device 225, which may be an example of aspects of a UE 115 as described with reference to FIG. 1. In some other examples, the third wireless device 220 may be an example of aspects of a UE 115 and/or the fourth wireless device 225 may be an example of aspects of a base station 105, as described with reference to FIG. 1. In some examples, the third wireless device 220 and the fourth wireless device 225 may be members of a second wireless cell associated with a second PCI.
[0086] The third wireless device 220 may send wireless transmissions to the fourth wireless device 225 over a second communication path 230. For example, the third wireless device 220 may send a second wireless transmission without performing an LBT procedure. The second wireless transmission may include a second preamble and a second data portion. The second preamble may include an identification of resources for a second interference avoidance request. The second preamble may also include an indication of the second PCI. The second wireless transmission may be transmitted over a second set of resource blocks that overlaps with or includes the first set of resource blocks.
Page 23, [0090] In some examples, enabling the interference avoidance mechanism may include implementing an FDM mechanism. In some examples, the third wireless device 220 may select a different set of resource blocks that does not overlap with the first set of resource blocks for transmitting to the fourth wireless device 225. For example, the third wireless device 220 may select a subset of the resource blocks used to transmit the second wireless transmission. In some other examples, the third wireless device 220 may select a set of 

The engineering drawings, of the invention, that depict the above features, are as follows:
	Figure 2:

    PNG
    media_image1.png
    517
    617
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    265
    836
    media_image2.png
    Greyscale

Li also teaches the same concepts:
[0078] Now return to the listening unit 503 of FIG. 5. In an embodiment, the listening unit 503 can be further adapted to: if a transmitting indication indicating transmitting of data will be performed is received from a third communication apparatus when a first communication apparatus is in an idle state, send a transmitting indication indicating transmitting of data from the first communication apparatus to the second communication apparatus will be delayed, so that the third communication apparatus will perform a data transmission and the first communication apparatus will delay performing a data transmission. For example, as shown in FIG. 7 or 8, when AN2 is in idle state, if a NTS indicating transmitting of data is received from AN1 or UE1, then UE2 will send a transmitting indication (i.e. a NNTS) indicating transmitting of data from AN2 to UE2 will be delayed, thus making AN2 delaying its data transmission.
AN1, UE1, AN2 and UE2 represent four wireless devices.
FIG. 1 schematically illustrates AN1, UE1, AN2 and UE2. 

    PNG
    media_image3.png
    182
    272
    media_image3.png
    Greyscale


	As seen above, the features are met. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180152851 A1) in view of Ansari (WO 2018209553 A1, International Application Number: PCT/CN2017/084520, International Filing Date: 16 May 2017; see information disclosure statement IDS, submitted on 04/08/2019).

Claim 1. Li  teaches a method for wireless communications ([0080] FIG. 9, a method 900 performed by a first communication apparatus for transmitting data to a second communication apparatus is illustrated wherein the first communication apparatus and the second communication apparatus employ directional transmission, and a communication link between the first communication apparatus and the second communication apparatus shares a indicating resources for an interference avoidance request corresponding to the wireless transmission ([0050] a data unit may comprise a data header which may among other things include control information indicating e.g. an identifier of a first communication apparatus for transmitting data, an identifier of a second communication apparatus for receiving data, time information about transmission, and so on. a data header may comprise e.g. a number of data transmission units included in a data transmission, so that other communication apparatuses may know when a first communication apparatus transmitting this data header will enter an idle state, in order to try to transmit data by themselves when the first communication apparatus is in the idle state. a data header may further comprise time length of an idle state, so that other communication apparatuses may know when a first communication apparatus transmitting this data header will end the idle state to perform another data transmission. It is to be realized that the data header can comprise any information depending on the circumstances) (Examiner note: preamble maps to header); receiving, by the first wireless device, the interference avoidance request from a third wireless device on the indicated resources based at least in part on the wireless transmission interfering with communications between the third wireless device and a fourth wireless device (FIG. 1 schematically illustrates AN1, UE1, AN2 and UE2; which represent four wireless devices; also see e.g. [0078]) ([0086] transmitting the data to the second communication apparatus by the first communication apparatus before listening to the channel 
Li does not disclose the underlined feature, above; namely indicating resources.
Li does not explicitly disclose indicating resources.
	However, Ansari discloses preamble indicating resources (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to provide a first frame including a first header and a first data block with first data for first wireless terminal and second wireless terminal. The header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be adapted to provide a second frame including a second header and a second data block with second data for the second wireless terminal. The access node may be further adapted to initiate transmission of the second frame to the second wireless terminal while deferring transmission to the second wireless terminal).
	(AIA ) It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ansari with Li, the motivation is to e.g. improve “Listen After Talk” technology, disclosed by both references; see the background section of both references. 



Claim 3. Li in view of Ansari disclose the method of claim 1, and enabling the interference avoidance mechanism comprises: implementing the interference avoidance mechanism based at least in part on one or more of: a physical cell identifier PCI associated with the first wireless device, a PCI associated with the third wireless device, or a combination thereof ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 4. Li in view of Ansari disclose the method of claim 3, and: receiving the PCI associated with the third wireless device in a preamble of the interference avoidance request ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 5. Li in view of Ansari disclose the method of claim 1, and enabling the interference avoidance mechanism comprises: applying one or more of: a frequency-division multiplexing FDM scheme, a time-division multiplexing TDM scheme, a spatial multiplexing scheme, or a combination thereof, to the subsequent transmission over the channel based at least in part on the received interference avoidance request ([0090] time slot indicating in the data unit. In Li). 



Claim 7. Li in view of Ansari disclose the method of claim 6, and the first period of time varies based at least in part on one of a channel condition or a traffic condition ([0091] listening to the channel to avoid interference in receiving the data from the first communication apparatus may comprise: if no signal is received within a period of time, sending a transmitting indication indicating transmitting of data will be performed. In Li) (Examiner note: Listen After Talk would represent the first period of time, and after interference, Listen Before Talk is implemented) (Examiner second note: the channel condition or the traffic condition is stochastic and therefore the associated time would vary). 

Claim 8. Li in view of Ansari disclose the method of claim 1, and enabling the interference avoidance mechanism comprises: performing a listen before talk LBT procedure on the channel prior to performing the subsequent transmission over the channel ([0091] listening to the channel to avoid interference in receiving the data from the first communication apparatus may 

Claim 9. Li in view of Ansari disclose the method of claim 1, and: the wireless transmission is transmitted on a first frequency band; and enabling the interference avoidance mechanism comprises transmitting one or more additional wireless transmissions to a receiver on a second frequency band, the second frequency band being different than the first frequency band (page 14, lines 9-10: separation of the channels assigned to different UEs is enough to reduce/avoid inter-user interference. In Ansari). 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly disclose the feature.
The motivation to combine references, is the same as the parent claim. 

Claim 10. Li teaches a method for wireless communications ([0080] FIG. 9, a method 900 performed by a first communication apparatus for transmitting data to a second communication apparatus is illustrated wherein the first communication apparatus and the second communication apparatus employ directional transmission, and a communication link between the first communication apparatus and the second communication apparatus shares a communication channel with another communication link comprising a third communication apparatus), comprising: receiving, from a first wireless device, a first wireless transmission at a second wireless device over a channel of a radio frequency spectrum band, a preamble of the indicating resources for an interference avoidance request corresponding to the first wireless transmission ([0050] a data unit may comprise a data header which may among other things include control information indicating e.g. an identifier of a first communication apparatus for transmitting data, an identifier of a second communication apparatus for receiving data, time information about transmission, and so on. a data header may comprise e.g. a number of data transmission units included in a data transmission, so that other communication apparatuses may know when a first communication apparatus transmitting this data header will enter an idle state, in order to try to transmit data by themselves when the first communication apparatus is in the idle state. a data header may further comprise time length of an idle state, so that other communication apparatuses may know when a first communication apparatus transmitting this data header will end the idle state to perform another data transmission. It is to be realized that the data header can comprise any information depending on the circumstances) (Examiner note: preamble maps to header); detecting, by the second wireless device, interference of the first wireless transmission with a second wireless transmission from a third wireless device, the second wireless transmission corresponding to communications between the third wireless device and a fourth wireless device (FIG. 1 schematically illustrates AN1, UE1, AN2 and UE2; which represent four wireless devices; also see e.g. [0078]) ([0086] transmitting the data to the second communication apparatus by the first communication apparatus before listening to the channel comprises: performing a data transmission; entering an idle state; and if during the idle state, a transmitting indication from the third communication apparatus indicating transmitting of data will be performed or a transmitting indication from the second communication apparatus indicated resources based at least in part on the detected interference and the preamble ([0074] The listening unit 503 can be adapted to avoid interference in receiving the data from the first communication apparatus in various ways. the listening unit 503 can be adapted to, during listening, if a data unit is received from a third communication apparatus within a period of time, send a transmitting indication indicating transmitting of data will be performed according to a time slot indicating in the data unit, i.e. at a time when the third communication apparatus is in an idle state, so that the first communication apparatus performs a data transmission while the third communication apparatus delays its data transmission. the listening unit 503 can be adapted to: if no signal is received within a period of time, send a transmitting indication indicating transmitting of data will be performed after the period of time elapses, in order to make the first communication apparatus performing a data transmission and the third communication apparatus delaying its data transmission. FIGS. 7 and 8 schematically illustrate the two examples of the listening unit 503 respectively).
Li does not disclose the underlined feature, above; namely indicating resources.
Li does not explicitly disclose indicating resources.
header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be adapted to provide a second frame including a second header and a second data block with second data for the second wireless terminal. The access node may be further adapted to initiate transmission of the second frame to the second wireless terminal while deferring transmission to the second wireless terminal).
	(AIA ) It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ansari with Li, the motivation is to e.g. improve “Listen After Talk” technology, disclosed by both references; see the background section of both references. 
 
Claim 11. Li in view of Ansari disclose the method of claim 10, and: enabling an interference avoidance mechanism at the first wireless device based at least in part on the interference avoidance request ([0086] transmitting the data to the second communication apparatus by the first communication apparatus before listening to the channel comprises: performing a data transmission; entering an idle state; and if during the idle state, a transmitting indication from 

Claim 12. Li in view of Ansari disclose the method of claim 11, and enabling the interference avoidance mechanism comprises: implementing the interference avoidance mechanism based at least in part on one or more of: a physical cell identifier PCI associated with the first wireless device, a PCI associated with the third wireless device, or a combination thereof ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 13. Li in view of Ansari disclose the method of claim 11, and enabling the interference avoidance mechanism comprises: applying one or more of: a frequency-division multiplexing FDM scheme, a time-division multiplexing TDM scheme, a spatial multiplexing scheme, or a combination thereof, to a subsequent transmission over the channel based at least in part on the received interference avoidance request ([0090] time slot indicating in the data unit. In Li). 



Claim 15. Li in view of Ansari disclose the method of claim 10, and the second wireless transmission comprises a second preamble indicating second resources for a second interference avoidance request corresponding to the second wireless transmission (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to provide a first frame including a first header and a first data block with first data for first wireless terminal and second wireless terminal. The header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be adapted to provide a second frame including a second header and a second data block with second data for the second wireless terminal. The access node may be further adapted to initiate transmission of the second frame to the second wireless terminal while deferring transmission to the second wireless terminal. In Ansari). 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly disclose the feature.


Claim 16. Li in view of Ansari disclose the method of claim 15, and: transmitting the second interference avoidance request on the indicated second resources (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to provide a first frame including a first header and a first data block with first data for first wireless terminal and second wireless terminal. The header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be adapted to provide a second frame including a second header and a second data block with second data for the second wireless terminal. The access node may be further adapted to initiate transmission of the second frame to the second wireless terminal while deferring transmission to the second wireless terminal. In Ansari). 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly disclose the feature.
The motivation to combine references, is the same as the parent claim.



Claim 18. Li in view of Ansari disclose the method of claim 17, and the interference avoidance request comprises an indication of a second PCI associated with the third wireless device ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 19. Li in view of Ansari disclose the method of claim 17, and: transmitting an indication of the first PCI to the third wireless device ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 20. Li in view of Ansari disclose the method of claim 10, and: the first wireless transmission is received on a first frequency band; and subsequent wireless transmissions from the second wireless device are received on a second frequency band, the second frequency band being different than the first frequency band (page 14, lines 9-10: separation of the channels assigned to different UEs is enough to reduce/avoid inter-user interference. In Ansari). 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly disclose the feature.
The motivation to combine references, is the same as the parent claim.

Claim 21. Li  teaches an apparatus for wireless communications ([0080] FIG. 9, a method 900 performed by a first communication apparatus for transmitting data to a second communication apparatus is illustrated wherein the first communication apparatus and the second communication apparatus employ directional transmission, and a communication link between the first communication apparatus and the second communication apparatus shares a communication channel with another communication link comprising a third communication apparatus), comprising: a processor; memory coupled with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor ([0094] - [0095]) to: perform, by a first wireless device, a wireless transmission to a second wireless device over a channel of a radio frequency spectrum band, the wireless transmission comprising a data portion and a preamble, the preamble indicating resources for an interference avoidance request corresponding to the wireless transmission ([0050] a data unit may comprise a data header which may among other things include control information indicating e.g. an identifier of a first communication apparatus for transmitting data, an identifier of a second communication apparatus for receiving data, time information about transmission, and so on. a data header may comprise e.g. a number of data transmission units included in a data transmission, so that other communication apparatuses may know when a first communication apparatus transmitting this data header will enter an idle state, in order to try to transmit data by themselves when the first communication apparatus is in the idle state. a data header may further comprise time length of an idle state, so that other communication apparatuses may know when a first communication apparatus transmitting this data header indicated resources based at least in part on the wireless transmission interfering with communications between the third wireless device and a fourth wireless device (FIG. 1 schematically illustrates AN1, UE1, AN2 and UE2; which represent four wireless devices; also see e.g. [0078]) ([0086] transmitting the data to the second communication apparatus by the first communication apparatus before listening to the channel comprises: performing a data transmission; entering an idle state; and if during the idle state, a transmitting indication from the third communication apparatus indicating transmitting of data will be performed or a transmitting indication from the second communication apparatus indicating transmitting of data from the first communication apparatus to the second communication apparatus will be delayed is received, delaying transmitting of data to the second communication apparatus according to a time slot indicated in the transmitting indication. After sending another transmitting indication indicating transmitting of data will be performed, performing another data transmission, and if no interference is determined during the other data transmission, then entering an idle state); and enable, by the first wireless device, an interference avoidance mechanism for a subsequent transmission to the second wireless device based at least in part on the received interference avoidance request ([0074] The listening unit 503 can be adapted to avoid interference in receiving the data from the first communication apparatus in various ways. the listening unit 503 can be adapted to, during listening, if a data unit is received from a third communication apparatus within a period of 
Li does not disclose the underlined feature, above; namely indicating resources.
Li does not explicitly disclose indicating resources.
	However, Ansari discloses preamble indicating resources (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to provide a first frame including a first header and a first data block with first data for first wireless terminal and second wireless terminal. The header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be adapted to provide a second frame including a second header and a second data block with second data for the second wireless terminal. The access node may be further adapted to 
	(AIA ) It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ansari with Li, the motivation is to e.g. improve “Listen After Talk” technology, disclosed by both references; see the background section of both references. 

Claim 22. Li in view of Ansari disclose the apparatus of claim 21, and the preamble comprises a physical cell identifier PCI associated with the first wireless device ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 23. Li in view of Ansari disclose the apparatus of claim 21, and the instructions executable by the processor to enable the interference avoidance mechanism comprise instructions executable by the processor to: implement the interference avoidance mechanism based at least in part on one or more of: a physical cell identifier PCI associated with the first wireless device, a PCI associated with the third wireless device, or a combination thereof ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 24. Li in view of Ansari disclose the apparatus of claim 23, and the instructions are further executable by the processor to: receive the PCI associated with the third wireless device in a preamble of the interference avoidance request ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 25. Li in view of Ansari disclose the apparatus of claim 21, and the instructions executable by the processor to enable the interference avoidance mechanism comprise instructions executable by the processor to: apply one or more of: a frequency-division multiplexing FDM scheme, a time-division multiplexing TDM scheme, a spatial multiplexing scheme, or a combination thereof, to the subsequent transmission over the channel based at least in part on the received interference avoidance request ([0090] time slot indicating in the data unit. In Li). 

Claim 26. Li in view of Ansari disclose the apparatus of claim 21, and the instructions executable by the processor to enable the interference avoidance mechanism comprise instructions executable by the processor to: implement the interference avoidance mechanism for a first period of time; and stop the implementation of the interference avoidance mechanism after the first period of time ([0091] listening to the channel to avoid interference in receiving the data from the first communication apparatus may comprise: if no signal is received within a period of time, sending a transmitting indication indicating transmitting of data will be performed. In Li) (Examiner note: Listen After Talk would represent the first period of time, and after interference, Listen Before Talk is implemented). 

Claim 27. Li in view of Ansari disclose the apparatus of claim 21, and the instructions executable by the processor to enable the interference avoidance mechanism comprise instructions executable by the processor to: perform a listen before talk LBT procedure on the channel prior to performing the subsequent transmission over the channel ([0091] listening to the channel to 

Claim 28. Li teaches an apparatus for wireless communications ([0080] FIG. 9, a method 900 performed by a first communication apparatus for transmitting data to a second communication apparatus is illustrated wherein the first communication apparatus and the second communication apparatus employ directional transmission, and a communication link between the first communication apparatus and the second communication apparatus shares a communication channel with another communication link comprising a third communication apparatus), comprising: a processor; memory coupled with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor ([0094] - [0095])to: receive, from a first wireless device, a first wireless transmission at a second wireless device over a channel of a radio frequency spectrum band, a preamble of the first wireless transmission indicating resources for an interference avoidance request corresponding to the first wireless transmission ([0050] a data unit may comprise a data header which may among other things include control information indicating e.g. an identifier of a first communication apparatus for transmitting data, an identifier of a second communication apparatus for receiving data, time information about transmission, and so on. a data header may comprise e.g. a number of data transmission units included in a data transmission, so that other communication apparatuses may know when a first communication apparatus transmitting this data header will enter an idle state, in order to try to transmit data by themselves when the indicated resources based at least in part on the detected interference and the preamble ([0074] The 
Li does not disclose the underlined feature, above; namely indicating resources.
Li does not explicitly disclose indicating resources.
	However, Ansari discloses preamble indicating resources (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to provide a first frame including a first header and a first data block with first data for first wireless terminal and second wireless terminal. The header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be 
	It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ansari with Li, the motivation is to e.g. improve “Listen After Talk” technology, disclosed by both references; see the background section of both references. 

Claim 29. Li in view of Ansari disclose the apparatus of claim 28, and the instructions are further executable by the processor to: enable an interference avoidance mechanism at the first wireless device based at least in part on the interference avoidance request ([0086] transmitting the data to the second communication apparatus by the first communication apparatus before listening to the channel comprises: performing a data transmission; entering an idle state; and if during the idle state, a transmitting indication from the third communication apparatus indicating transmitting of data will be performed or a transmitting indication from the second communication apparatus indicating transmitting of data from the first communication apparatus to the second communication apparatus will be delayed is received, delaying transmitting of data to the second communication apparatus according to a time slot indicated in the transmitting indication. After sending another transmitting indication indicating transmitting of data will be performed, performing another data transmission, and if 

Claim 30. Li in view of Ansari disclose the apparatus of claim 29, and the instructions executable by the processor to enable the interference avoidance mechanism comprise instructions executable by the processor to: implement the interference avoidance mechanism based at least in part on one or more of: a physical cell identifier PCI associated with the first wireless device, a PCI associated with the third wireless device, or a combination thereof ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li).

Conclusion
The prior art made of record and is considered pertinent to the patentability of the applicant's claims and disclosure:

Ji (US 20090196245 A1)
[0009] Wireless messages are typically sub-divided in time, frequency, according to codes, and so on, to convey information. For instance, forward link messages comprise at least one time segment (e.g., a time slot, superframe, etc., of various lengths of time) segmented into one or more preambles and several time sub-segments (e.g., time subslots, time frames). The preamble carries acquisition and control information, while the various other time frames carry traffic, such as voice information pertinent to a voice call, data packets pertinent to a data call or data session, or the like. Acquisition information can be utilized by mobile terminals within a 
[0010] In various mobile communication systems (e.g., ultra mobile broadband [UMB], third generation partnership project [3GPP] long term evolution [LTE--or just LTE]), preambles or similar structures can similar information as described above, or different information. For instance, a preamble in some systems can carry synchronization or acquisition pilots to identify a remote transmitter and establish timing for decoding functions. In addition, the preamble can carry control information enabling a remote terminal to search for a cell at power-up, determine initial parameters of a cell necessary for making handoff decisions, establishing communication with a network, and demodulating non-control channels. Other functions can include specifying formats of traffic channels for some wireless systems. Typically, a preamble is set apart from a traffic-related portion of a wireless signal to facilitate distinction of application-related information and control information at a receiver. Thus, the receiver can monitor control portions to identify whether a signal contains traffic pertinent to a receiving device, without having to monitor the traffic portions themselves. Because the control portion is typically only a small fraction of the total signal, receiver devices can significantly reduce processing requirements and power consumption by monitoring a signal preamble to determine whether relevant information is contained in the signal. Employing control channels for wireless signaling therefore leads to more effective communication, as well as improved mobility by extending battery life for mobile devices.

Zhang (US 20150030094 A1)

   [0035] An interfering device can become aware of interference that it is causing to an impacted device in the same BSS or another BSS. Based on over hearing a strong interfering signal from the interfering device, the impacted device can initiate an explicit sounding process by sending a request such as a sounding request to the interfering device to cause the interfering device to send a sounding packet that is addressed to the impacted device. In some implementations, the sounding packet includes a null data packet (NDP) such as an NDP defined by IEEE 802.11n or 802.11ac. In some implementations, the interfering device sends before the NDP, an NDP announcement frame that includes a MAC header. The MAC header can include a destination address of the impacted device and an indicator indicating that this is for an interference avoidance sounding process. 
   [0051] Interfering device 805a can transmit an NDP-A 840 to indicate that an NDP 845 will be transmitted. The NDP-A 840 can include an indicator, such as one or more bits in a header field, conveying that it is for an interference avoidance sounding process. Further, the NDP-A 840 can include a destination address field having a broadcast address. By using a broadcast address, 

Seok (US 20120257574 A1)
ABSTRACT: An interference avoidance method performed by an Access Point (AP) in a WLAN system in an Overlapping Basic Service Set (OBSS) environment is provided. The interference avoidance method includes receiving an interference avoidance request message from the first STA, the interference avoidance request message informing that frame transmission of the AP acts as interference with a first STA; transmitting an interference avoidance response message in response to the interference avoidance request message; obtaining first channel information about a first channel between the first STA and the AP from the first STA which has received the interference avoidance response message; determining a transmitting steering matrix based on the first channel information; and transmitting data to a second STA by performing beamforming according to the transmitting steering matrix.

Liu (US 20110038332 A1)
ABSTRACT: The present disclosure includes systems and techniques relating to wireless communications. A described system, for example, includes a device configured to transmit signals, in a frequency band, to the wireless communication devices. The signals can include spatially steered first signals that concurrently provide data to the wireless communication 

Damnjanovic (US 20100323711 A1)
ABSTRACT: Methods and apparatus for beamforming for femtocells, such as in LTE wireless networks, to provide inter-cell coordination and interference mitigation are disclosed. A macrocell user equipment (UE) may determine information regarding an interfering femtocell node, such as a home eNodeB (HeNB). The information may be sent directly or indirectly, such as by a backhaul communication link, to the HeNB. The HeNB may adjust an output based on the information. The information may include spatial channel information, which may be used for beamforming at the HeNB output so as to mitigate interference in the direction of the UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465